NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEREMY VAUGHN PINSON,                           No. 18-17189

                Petitioner-Appellant,           D.C. No. 4:18-cv-00192-DCB-DTF

 v.
                                                MEMORANDUM*
UNKNOWN PARTY, named as USP
Tucson Warden,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    David C. Bury, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Federal prisoner Jeremy Vaughan Pinson appeals pro se from the district

court’s judgment dismissing her 28 U.S.C. § 2241 petition for failure to comply

with the court’s order to file an amended petition. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In the opening brief, Pinson fails to address how the district court abused

its discretion in dismissing her action for failure to comply with the court’s order to

file an amended petition. See Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir.

2002) (dismissal for failure to comply with a district court’s order requiring

submission of pleadings within specified time is reviewed for abuse of discretion).

Accordingly, Pinson has waived her challenge to the dismissal order. See Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised

by a party in its opening brief are deemed waived.”).

      AFFIRMED.




                                          2                                      18-17189